Citation Nr: 0841694	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from October 1948 to February 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

It is noted that veteran requested a BVA hearing in his 
substantive appeal to the Board submitted in August 2007.  
However, in an April 2008 communication received prior to the 
hearing, he withdrew his request.


FINDING OF FACT

A chronic right foot disorder was not demonstrated in service 
or for many years following separation from service; no 
competent evidence relates any currently diagnosed right foot 
disorder to active service.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in January 2006 and March 2006, 
respectively.  The January 2006 notice fully addressed all 
three notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and the VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.  The March 2006 notice provided 
information regarding the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, as required by Dingess, supra.  Both 
letters were sent prior to the initial RO decision in this 
matter.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  Based on 
the foregoing, adequate notice was provided to the veteran 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, the VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that, in an October 2005 VA medical record, 
the veteran reportedly stated that he had seen a doctor in 
Mexico who advised him to have surgery to improve his lower 
leg circulation.  The veteran did not name the doctor nor did 
he give any information by which the VA could identify him.  
In January 2006, the RO issued a notice letter to the 
veteran, accompanied by an authorization and consent form, 
asking him to inform the RO of the names and addresses of any 
physician, hospital, etc. who provided treatment for the 
claimed disorder.  Although the veteran returned the signed 
authorization and consent form to the RO in March 2006, he 
did not inform the RO of the name and address of the Mexican 
doctor so as to allow the RO to obtain his treatment records.  
In addition, the Board notes that, in his October 2006 Notice 
of Disagreement, the veteran provided the RO with the 
identifying information for another physician, thereby 
indicating that the veteran understood the need to provide 
such information.  Although the VA has a duty to assist the 
veteran with his claim, said duty is not a "one-way 
street."  Because the veteran has not provided the VA with 
identifying information that would allow for the acquisition 
of records from all physicians who provided treatment for his 
right foot disorder, despite notice to do so, the Board finds 
that the VA is not currently under an obligation to attempt 
to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (finding that a veteran cannot passively wait 
for assistance in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, an examination is not found to be necessary, 
even under the low threshold of McLendon.  Indeed, the post-
service evidence does not reflect treatment referable to the 
right foot until September 2005, over 50 years after the 
veteran's discharge from service.  Moreover, post-service 
clinical records prior to that time are silent as to any 
reported history of right foot problems.  Although the 
veteran contends that an electrical accident in the 1950 that 
caused burn injuries to his left leg and right arm resulted 
in the currently claimed foot disorder, no medical evidence 
in the file indicates the possibility of a nexus between the 
1950 accident and the 2005 right foot disorder.  For these 
reasons, the evidence does not suggest that any present right 
foot disability may be related to active service.

The Board finds that all necessary development has been 
accomplished; therefore, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims file contains the veteran's post-
service reports of VA treatment.  Moreover, the veteran's 
statements in support of his claim are of record.

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA.  For all of the above reasons, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection for Right Foot Disorder

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran here is claiming entitlement to service 
connection for a right foot disorder.  Specifically, the 
veteran is claiming that he developed a right foot disorder 
affecting his muscles and circulation, requiring surgery.  He 
asserts that the disorder was caused by an accident involving 
a live electrical wire that occurred during service.  

Service medical records indicate extensive treatment for 
burns caused by an electrical accident in October 1950, 
resulting in injuries to the left leg and right arm and hand.  
The service medical records are entirely absent any 
complaints or treatment involving a right foot disorder.  In-
service treatment for bursitis appears to address the left 
leg, which is not at issue here.  The veteran's separation 
examination in November 1954 did not reveal any abnormalities 
of the lower extremities, except for a scar on the left calf.

Based on the above, the service medical records do not show 
that a right foot disorder was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that a current right foot disorder is causally related to 
active service, for reasons discussed below.

Following separation from active service in 1954, treatment 
for a right foot disorder is first documented in September 
2005.  At that time, a VA medical record shows initial 
complaints of a right foot disorder, characterized by 
numbness, pain, and swelling.  The veteran reported that the 
right foot symptomatology had begun four months earlier.  A 
subsequent October 2005 VA medical record indicated treatment 
for right toe pain and redness, most notably in the first and 
second toes.  The examiner noted that the veteran most likely 
had peripheral vascular disease, given that he had coronary 
artery disease and was a smoker.  She reported speaking to 
the veteran about smoking because it was greatly worsening 
his arterial insufficiency.  

January 2006 VA medical records note that the veteran was 
diagnosed with peripheral vascular disease, and underwent two 
surgical procedures: a right common enderarterectomy with 
patch angioplasty; and a right femoral artery to at-knee 
popliteal artery bypass with graft.  A March 2006 VA medical 
record noted that the veteran reported having right foot pain 
two months after the surgeries.  An April 2006 VA medical 
record noted that, after the veteran stated that he still had 
the same symptoms as prior to the surgery, the examiner 
determined that the pain might result from neuropathic rather 
than a vascular cause.  However, an August 2006 VA medical 
record shows the veteran reported that his feet had no 
discoloration or pain.  A February 2007 VA medical record 
reports that the veteran was not in any current pain, and no 
further treatment was noted for any foot pain.  VA medical 
records from February 2007 through June 2007 are absent any 
complaints of right foot pain.  

Again, the post-service medical evidence does not demonstrate 
any findings or complaints of right foot pain until 2005.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In considering whether a right foot disorder was causally 
related to active service, the Board notes that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In the present case, however, the veteran has not 
specifically endorsed a continuity of right foot symptoms 
from the time of separation from service to the present time.  
Rather, medical records indicate that the veteran did not 
experience right foot pain until 2005.  Moreover, as 
previously noted, continuity of symptomatology has not been 
demonstrated by the post-service treatment record. 

In his October 2006 Notice of Disagreement, the veteran 
stated that he believed that the right foot pain resulted 
from damage to his muscles and circulatory system incurred 
during service.  Specifically, he believed that the 1950 
electrical accident, causing burns to his left leg and right 
arm, eventually caused the pain in his right foot.  Aside 
from the fact that the medical records contain his statements 
of symptomatology beginning in or about 2005, it is further 
noted that, as a layperson, the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current right foot disorder was incurred in service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a right foot disorder is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


